Citation Nr: 9907265	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-27 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an effective date earlier than August 2, 
1996, for the award of a 10 percent evaluation for chronic 
low back strain.

2. Entitlement to an effective date earlier than August 2, 
1996, for the award of a 10 percent evaluation for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1985 to December 
1992.


REMAND

In his VA Form 9, substantive appeal, received in June 1997, 
the veteran indicated that he wished to have a personal 
hearing before a Member of the Board of Veterans' Appeals 
(Board) at the RO.  In a statement dated in September 1997, 
the veteran stated that he would waive the right to an in-
person hearing, and desired a video-conference hearing at the 
RO before a Member of the Board.  In a letter received in 
February 1998, the veteran indicated that his attached 
statement should be forwarded to the Board.  The veteran did 
not indicate that he wished to withdraw his pending 
videoconference hearing request.  By letter in February 1999, 
the veteran was asked to clarify whether he wanted to attend 
a Board hearing and was told that if he did not respond 
within 30 days, it would be assumed that he still wanted a 
hearing before a member of the Board at the RO.  The letter 
was returned by the postal authorities, with the notation, 
"moved left no address unable to forward."  

The cased is REMANDED for the following action:

The RO should attempt to contact the 
veteran and arrange for him to have a 
hearing at the Denver RO before a member 
of the Board. A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 3 -


